department of the treasury internal_revenue_service te_ge eo examination date taxpayer_identification_number person to contact id number contact numbers telephone fax government entities division release number release date uil code dear during our examination of the return s indicated above we determined that your organization was not described in internal_revenue_code sec_501 for the tax period s listed above and therefore it does not qualify for exemption from federal_income_tax this letter is not a determination of your exempt status under sec_501 for any period other than the tax period s listed above the attached report of examination form 886-a explanation of items summarizes the facts the applicable law and the service’s position regarding the examination of the tax period s listed above you have agreed with our determination by signing form 6018-a consent to proposed action accepting our determination of non-exempt status for the period s stated above you have filed the required income_tax retums in the future if you believe your organization qualifies for tax-exempt status and would like to establish its status you may request a determination from the internal_revenue_service by filing form_1024 application_for recognition of exemption under sec_501 and paying the required user_fee you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the tithe fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can sec that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at _ local taxpayer_advocate letter catalog number if you have any questions please call the contact person at the telephone number shown in the heading of this letter need to contact you if you write please provide a telephone number and the most convenient time to call if we thank you for your cooperation sincerely vicki l hansen acting director eo examinations enclosures form 886-a letter catalog number 48368b deparihent of the treasury internal revenue servwe explanation of items schedule no or exhibit e a m name of taxpayer 20xx issues can the intemal revenue code for the period ending december 20xx when their primary activities consist of the operation of a multiple listing service hereinafter referred to as mls and the publication of a homes magazine that are considered particular services for members qualify for exempt status under sec_501 of the facts hereinafter referred to the return of organization exempt from income for the period ending december 2cxx j organization type that they are described within sec_501 of the internal_revenue_code the a with the service the service records show that the current status of the organizations other than c or without determination letters but who file forms and a subsection code of c has never filed a form_1024 application_for recagnition of exemption under section has shown on their filed form is _is incorporated in the state of under the general not for profit corporation law on march 19xx their articles of incorporation article v sections a through f hold that the purposes for which was formed are v v counties of for the purpose of exerting a beneficial influence upon the real_estate business and to unite those engaged in the real_estate business in the and related interest to promote and maintain high standards of conduct in the real_estate business to provide a unified medium for real_estate owners and those engaged in the real_estate business whereby their interests may be safeguarded and advanced to further the interest in home and other real_property ownership to unite those engaged in the real_estate business in the and thereby furthering their own objectives throughout the state and nation and obtaining the benefits and privileges of membership therein to designate for the benefit of the public those individuals within its jurisdiction authorized to use the term realtor and realtor associate as prescribed and controlled by the national association of realtors association of realtors and the national association of realtors counties of with the form acrev deparunent of the ‘l'reasury - internal_revenue_service page -1- deparuviénr of the treasury ntemal revenue service form 886a name of taxpayer explanation of items schedule no or exhibit 20xx _has a full-time_employee association executive and a part-time_employee to assist the the association executive with his her duties following is a breakdown of the associate executive's time spent by activity education association of realtors hereinafter referred to as activities hour sec_40 offsite non- new member orientation lc education and business meetings mls training board co-sponsored education note exampies of courses offered onsite site sewage system sec_2 local impact on state government quarteny ae seminar sec_3 time management technology a total hours member management activities hours _ __ total hours committee support general phone cails board and general member meetings files management roster management accounting functions correspondence meetings new member registration training caravan tours software management hour sec_50 activities related to mls listing activities total hours _ phone calls form acrev cs page -2- department of the treasury - internal_revenue_service departrbém of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 886a name of taxpayer 20xx lockbox and key management activities hardware management_contract management _key programming and reprogramming total hours hour sec_65 notes this comes to a total of hours for the year the schedule below shows the associate executive's time spent on activities related to exempt_purpose and activities that constitute particular services nonexempt description associate executive's time spent homes - magazine hours spent exempt mls hours hours other total activities hours education a os a roster management member management committee support accounting functions correspondence general phone cails board general membership ____files management ___ listing activities lockbox and key management homes magazine other activitie sec_1278 description total mls _ oe non exempt_activities percentage totals hours spent total hours available _ percentage totals __ _ sec_5 form acrev deparunent of the treasury - internal_revenue_service - page -3- name of taxpayer form_886 a depannin of the treasury - intemal revenue service explanation of items ‘schedule no or exhibit 20xx the time spent by volunteers on _committees is as follows ___total volunteer hours by committee committee mls homes magazine awards bylaws banquet membership feeo legislative rpac nominations education programs strategic plan plan of action ____total volunteer hours hour sec_164 __ aq _ - volunteer committee hours _ non description ___ mls homes magazine awards ‘bylaws __ banquet education membership eeo legislative rpac rewer ame nme percentage hours ours toles spent spent available sec_4 nominations _ strategic plan plan of of actio n oo ol b38 totals a -_ _ the breakdown of the mls income is as follows income service charge is dollar_figure dollar_figure for the certified appraiser per month or dollar_figure per year plus an annual board membership fee of the number of members is approximately the number of members times dollar_figure per v v v year equals dollar_figure according to part vil 93a of the form_990 the income for the total income for the organization is dollar_figure based on the above information the income for the mls service i sec_23 of income the mls service was dollar_figure total form aciev deparument of the treasury - intemal revenue service page -4- depacraefir ot che treasury - imemas revenue service 886a form orm name of taxpayer explanation of items exhibit 20xx the breakdown of the homes magazine income is as follows income the monthly homes magazine fees are based on how many partial page ads and full-page ads each realtor wants to use the income reported on form_990 part vii 93b is dollar_figure the total income for the organization is dollar_figure based on the above information the homes magazine service i sec_44 of the breakdown of the expenses for the exempt and non-exempt purposes is as follows -income direct age mls age home non description expense amount expenses for expenses exempt_purpose mls amount expenses homes mag magazine amount exempt expense amount dollar_figure _ _ dollar_figure js dollar_figure sef dollar_figure fe sec_4 dollar_figure _ dollar_figure dollar_figure dollar_figure dollar_figure - dollar_figure dollar_figure dollar_figure dollar_figure salaries payroll_taxes accounting fees supplies telephone postage shipping equipment rental maintenance copierlease dollar_figure printing publications travel dollar_figure dollar_figure conferences conventions meetings board _fucntions _ interest rent continuing education miscellaneous warranty support repairs dues subscriptions other expenses insurance furniture totals dollar_figure dollar_figure dollar_figure _dollar_figure sec_33 _dollar_figure __dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure _ sec_4 dollar_figure dollar_figure we _100 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure _ ss dollar_figure dollar_figure dollar_figure s dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure to dollar_figure q form axrev deparanent of the treasury - internal reve aue service page -5- form 886a --oo- deparuitent of the treasury - imtemal revenue service ‘schedule no or explanation of items exhibit name of taxpayer 20xx law sec_501 provides the following definition business_leagues chambers_of_commerce real- estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1- provides in part that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_59_234 1959_2_cb_149 - held that an organization whose primary purpose is to stimulate and facilitate the transaction of business between members through cooperation and exchange of exclusive listings which is inherently designed for the rendering of particular services for individual members as a convenience and economy in the conduct of their respective businesses is not entitled to exemption from federal_income_tax as an organization described in c of the code revrul_78_52 1978_1_cb_166 - held that the distribution of a magazine by a business league exempt from federal_income_tax under sec_501 c of the internal_revenue_code of is unrelated_trade_or_business within the meaning of sec_513 governments position the total amount of time spent during the year by the associate executive on providing particular services for members the mls homes magazine and other activities is hours out of total hours or the total amount of time spent during the year by volunteers on providing particular services for members the mls homes magazine service and awards service i sec_269 hours out of hours or the total amount of income devoted to particular services for members the mls and the homes magazine is dollar_figure total income or the total amount of expenses devoted of the dollar_figure form a rev page -6- department of the treasury - intemal revenue service oo ‘ deparinem of the aeasury- diternal revenue service __ explanation of items schedule no or exhibit f 886a name of taxpayer 20xx to particular services for members the mls and the homes magazine services is dollar_figure dollar_figure total expenses or of the articles of incorporation provide that the purpose of the the the real_estate business to promote and maintain high standards of conduct to provide a unified medium for real_estate owners and those engaged in real_estate to further the interest in home or other_property ownership and to allow individuals to use the term realtor and realtor associate as prescribed by the national association of realtors this purpose promotes the member and not the industry as a whole to unite those engaged in operation is substantially devoted both time spent and financially to as shown above activities that are considered particular services to members as described in revrul_59_234 1959_2_cb_149 and revrul_78_52 1978_1_cb_166 these rulings held the organizations not to be a business league within the intendment of sec_501 of the code revocation of the organizations exempt status under c of the code was proposed and upheld a minimal amount of the whole as described in regulation sec_1_501_c_6_-1 it has been shown that assets of the inuring to the member which is prohibited under sec_501 of the code ‘time spent and finances are devoted to activities that benefit the industry as a are therefore it is the government's position that the and multiple listing services are a substantial part of particular services to their members rather than to the business industry as a whole the activities of the realty companies are no different than that of a for-profit organization or other activities of operating the homes magazine operations and these services provide taxpayer's position to be submitted by taxpayer conclusion based on the information above it is concluded that the does not meet the requirements to be recognized as exempt from federal_income_tax under sec_501 c of the internal_revenue_code accordingly the -is not eligible to file the form_990 return of exempt_organizations for the period ending december 20xx or any period thereafter unless they can show to the service that their activities have changed and can qualify for exempt status under sec_501 of the code form_1120 returns should be filed for the tax periods after january 20xx form at rev deparment of the ‘treasury - internal_revenue_service page -7-
